By the Court,
Nelson, Ch. J.
It is provided by statute, that every person who shall put up and press any bundle of . hay for market, shall mark or brand, in a legible manner, the initials of his Christian name, and his surname, at full length, and the name of the town in which he resides, on some board or wood attached to the bundle. (1 R. S. 574, §5.) No person shall put or conceal in any such bundle of hay, any wet or damaged hay, or other materials, or hay of an inferior quality to that which plainly appears upon the outside of the bundle. (Id. ^ 6.) Any person who shall put up, or cause to be put up and sold, any bundle of pressed hay in violation of the preceding provisions, shall be liable to be prosecuted in an action of debt by the aggrieved party; and if the court shall be satisfied, from the testimony given, that any of the preceding provisions have been violated, judgment shall be rendered for a penalty of, one dollar against the defendant, in favor of the plaintiff, together with such damages as he has suffered thereby, with costs of suit. (Id. § 7.) Such hay may be sold without deduction for tare, and by the weights as marked, or any other standard weight that shall be agreed upon between the buyer and seller. (Id, § 8.)
These provisions obviously authorize a sale of pressed hay without inspection, and the corporation of the city of New-York possesses no power to repeal or supercede them. If they are violated, a remedy is pointed o.ut j and this, if any, must be resorted to. The system of inspecting hay is abolished by the statute, and, in place of it, the seller is required to prepare the article for market in a particular manner, at the peril of being subjected to the penalties annexed.
The eighth section of the revised statutes-was amended by the act of 1835, (Sess. L. of ’35, p. 280,) so as to allow an inspection in case the parties desired it j but the provision is not *211obligatory, and the seller may still dispose of his hay without having it inspected if he choose to do so.
Judgment affirmed;